Citation Nr: 1112043	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected diabetes mellitus, Type II, (DM).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.   

Per his request, the Veteran was scheduled for a Travel Board hearing in February 2011 and failed to appear for the requested hearing.  As such, the matter is now ready for appellate review.  


FINDING OF FACT

Any current OSA is not of service origin nor is it caused or aggravated by service-connected DM.


CONCLUSION OF LAW

The Veteran's OSA was not incurred in or aggravated by his military service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


OSA

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals that there were no complaints or findings of sleep problems while the Veteran was in service.  There were also no findings of sleep apnea in the years immediately following service or for many decades after the Veteran's period of active service.  Moreover, the Veteran has not indicated nor expressed his belief that his current OSA is of service origin.  

The Veteran has indicated that it is his belief that his current OSA is either caused by or aggravated by his service-connected DM.  He has reported that he has been told by several VA physicians that his OSA is related to his service-connected DM.  

The Board observes that treatment records associated with the claims folder, both private and VA, while noting that the Veteran has both OSA and DM, have not indicated that there is a relationship between these disorders.  The Veteran has also been given numerous opportunities to provide competent medical evidence of a relationship between his service-connected DM and his current OSA but has not provided such information.  At the time of a July 2010 informal hearing before a hearing officer at the RO, it was indicated that the Veteran was going to be submitting additional evidence from the Sleep Center of Princeton which would show a relationship between his OSA and his service-connected DM.  Evidence demonstrating such a relationship has not been received to date.  

Of record is an August 2008 VA examination report.  In the August 2008 report, the examiner indicated that the Veteran's claim was for OSA syndrome caused by DM.  He stated that this claim could be dismissed as he knew of no relationship, whether it be causative or association, between DM and OSA.  He reported that why the Veteran stated that OSA was caused by or associated with DM was unclear to the examiner, even when querying the Veteran.  

In considering in-service incurrence, the Board notes that the service treatment records fail to demonstrate any complaints or treatment referable to sleep problems of OSA.  Moreover, there were no findings of sleep problems or a sleep disorder at the time of the Veteran's March 1969 service separation examination.  In addition, the Veteran checked the "no" box on his service separation report of medical history when asked if he had or had ever had sleeping problems.  

Post-service evidence does not reflect symptomatology associated with OSA until decades after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to sleep problems, the record also reflects that the Veteran has not reported that his current OSA had its onset in service.  As noted above, the Veteran has indicated that it is his belief that his current OSA is caused or aggravated by his service-connected DM.  

In this case, the Veteran is competent to report that he has OSA.  Moreover, the record reflects that he has currently been diagnosed as having OSA.  The Board further observes that service connection may be granted when the evidence establishes a medical nexus between active duty service or a service-connected disorder and current complaints.  In this case, the Board finds that the weight of the competent evidence is against attributing the Veteran's OSA to his service-connected DM.  While the Veteran has expressed his belief that his current OSA is caused or aggravated by his service-connected DM, he is not competent to render such a medical opinion.  Moreover, the only competent medical opinion of record weighs against the Veteran's claim.  The August 2008 VA examiner, in conjunction with a request to determine if any relationship existed between the service-connected DM and the Veteran's sleep apnea, indicated that there was no such relationship, either causative or associative, between these disorders.  As noted above, the Veteran was given numerous opportunities to submit medical evidence showing such a relationship but has not done so.

As such, the preponderance of the evidence weighs against a finding that the Veteran's OSA is related to his period of service or is caused or aggravated by his service-connected DM.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for OSA and there is no doubt to be otherwise resolved.  As such, the appeal must be denied.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, the July 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available treatment records have been obtained.  The Veteran has not identified any additional records.  

The Veteran was also afforded a VA examination in August 2008.  The results from the examination provide sufficient detail and opinion to properly address the Veteran's claim.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony at a hearing if he so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for OSA is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


